Name: Council Implementing Regulation (EU) 2017/628 of 3 April 2017 implementing Article 15(3) of Regulation (EU) No 1352/2014 concerning restrictive measures in view of the situation in Yemen
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  Asia and Oceania
 Date Published: nan

 4.4.2017 EN Official Journal of the European Union L 90/1 COUNCIL IMPLEMENTING REGULATION (EU) 2017/628 of 3 April 2017 implementing Article 15(3) of Regulation (EU) No 1352/2014 concerning restrictive measures in view of the situation in Yemen THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 1352/2014 of 18 December 2014 concerning restrictive measures in view of the situation in Yemen (1), and in particular Article 15(3) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 December 2014 the Council adopted Regulation (EU) No 1352/2014. (2) The United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 2140 (2014) has updated the information relating to four persons subject to restrictive measures. (3) Annex I to Regulation (EU) No 1352/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 1352/2014 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 3 April 2017. For the Council The President F. MOGHERINI (1) OJ L 365, 19.12.2014, p. 60. ANNEX In Annex I to Regulation (EU) No 1352/2014, the entries concerning the persons listed below are replaced by the following entries: 1. Abdullah Yahya Al Hakim (aliases: (a) Abu Ali al Hakim; (b) Abu-Ali al-Hakim; (c) Abdallah al-Hakim; (d) Abu Ali Alhakim; (e) Abdallah al-Mu'ayyad). Original script: Designation: Huthi group second-in-command. Address: Dahyan, Sa'dah Governorate, Yemen. Date of Birth: a) Approximately 1985; b) Between 1984 and 1986. Place of Birth: a) Dahyan, Yemen; b) Sa'dah Governorate, Yemen. Nationality: Yemen. Other information: Gender: male. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5837273. Date of UN designation: 7.11.2014 (amended on 20.11.2014). Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdullah Yahya al Hakim was designated for sanctions on 7 November 2014 pursuant to paragraphs 11 and 15 of UNSCR 2140 (2014), as meeting the designation criteria set out in paragraphs 17 and 18 of the Resolution. Abdullah Yahya al Hakim has engaged in acts that threaten the peace, security, or stability of Yemen, such as acts that obstruct the implementation of the agreement of 23 November 2011, between the Government of Yemen and those in opposition to it, which provides for a peaceful transition of power in Yemen, and that obstruct the political process in Yemen. In June 2014, Abdullah Yahya al Hakim reportedly held a meeting in order to plot a coup against Yemeni President Abdrabuh Mansour Hadi. Al Hakim met with military and security commanders, and tribal chieftains; leading partisan figures loyal to former Yemeni President Ali Abdullah Saleh also attended the meeting, which aimed to coordinate military efforts to take over Sana'a, Yemen's capital. In a 29 August 2014 public statement, the President of the United Nations Security Council stated that the Council condemned the actions of forces commanded by Abdullah Yahya al Hakim who overran Amran, Yemen, including the Yemeni Army Brigade headquarters on 8 July 2014. Al Hakim led the July 2014 violent takeover of the Amran Governorate and was the military commander responsible for making decisions regarding ongoing conflicts in the Amran Governorate and Hamdan, Yemen. As of early September 2014, Abdullah Yahya al Hakim remained in Sana'a to oversee combat operations in case fighting began. His role was to organise military operations so as to be able to topple the Yemeni government, and he was also responsible for securing and controlling all routes in and out of Sana'a. 2. Abd Al-Khaliq Al-Houthi (aliases: (a) Abd-al-Khaliq al-Huthi; (b) Abd-al-Khaliq Badr-al-Din al Huthi; (c) 'Abd al-Khaliq Badr al-Din al-Huthi; (d) Abd al-Khaliq al-Huthi; (e) Abu-Yunus). Original script: Designation: Huthi military commander. Date of Birth: 1984. Nationality: Yemen. Other information: Gender: Male. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5837297. Date of UN designation:7.11.2014 (amended on 20.11.2014, 26.8.2016). Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abd al-Khaliq al-Houthi was designated for sanctions on 7 November 2014 pursuant to paragraphs 11 and 15 of UNSCR 2140 (2014), as meeting the designation criteria set out in paragraphs 17 and 18 of the Resolution. Abd al-Khaliq al-Houthi has engaged in acts that threaten the peace, security, or stability of Yemen, such as acts that obstruct the implementation of the agreement of 23 November 2011 between the Government of Yemen and those in opposition to it, which provides for a peaceful transition of power in Yemen, and acts that obstruct the political process in Yemen. In late October 2013, Abd al-Khaliq al-Houthi led a group of fighters dressed in Yemeni military uniforms in an attack on locations in Dimaj, Yemen. The ensuing fighting resulted in multiple deaths. In late September 2014, an unknown number of unidentified fighters allegedly were prepared to attack diplomatic facilities in Sana'a, Yemen, upon receiving orders from Abd al-Khaliq al-Houthi. On 30 August 2014, al-Houthi coordinated to move weapons from Amran to a protest camp in Sana'a. 3. Ali Abdullah Saleh (alias: Ali Abdallah Salih). Original script: Designation: a) President of Yemen's General People's Congress party; b) Former President of the Republic of Yemen. Date of Birth: a)21.3.1945; b)21.3.1946; c)21.3.1942; d)21.3.1947. Place of Birth: a) Bayt al-Ahmar, Sana'a Governorate, Yemen; b) Sana'a, Yemen; c) Sana'a, Sanhan, Al-Rib' al-Sharqi. Nationality: Yemen. Passport no: 00016161 (Yemen). National identification no: 01010744444. Other information: Gender: Male. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5837306. Date of UN designation: 7.11.2014 (amended on 20.11.2014). Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ali Abdullah Saleh was designated for sanctions on 7 November 2014 pursuant to paragraphs 11 and 15 of Resolution 2140 (2014), as meeting the designation criteria set out in paragraphs 17 and 18 of the Resolution. Ali Abdullah Saleh has engaged in acts that threaten the peace, security or stability of Yemen, such as acts that obstruct the implementation of the agreement of 23 November 2011 between the Government of Yemen and those in opposition to it, which provides for a peaceful transition of power in Yemen, and acts that obstruct the political process in Yemen. Per the 23 November 2011 agreement backed by the Gulf Cooperation Council, Ali Abdullah Saleh stepped down as President of Yemen after more than 30 years. As of autumn 2012, Ali Abdullah Saleh had reportedly become one of the primary supporters of violent Huthi actions in northern Yemen. Clashes in the south of Yemen in February 2013 were a result of the combined efforts of Saleh, AQAP and southern secessionist Ali Salim al-Bayd to cause trouble before the 18 March 2013 National Dialogue Conference in Yemen. More recently, as of September 2014, Saleh has been destabilising Yemen by using others to undermine the central government and create enough instability to threaten a coup. According to a September 2014 report by the United Nations Panel of Experts for Yemen, interlocutors alleged that Saleh supports violent actions of some Yemenis by providing them with funds and political support, as well as ensuring that GPC members continue to contribute to the destabilisation of Yemen through various means. 5. Ahmed Ali Abdullah Saleh (alias: Ahmed Ali Abdullah Al-Ahmar) Title: Former Ambassador, former Brigadier General. Date of birth:25.7.1972. Nationality: Yemeni. Passport No: a) Yemeni passport number 17979 issued under name Ahmed Ali Abdullah Saleh (referred to in the diplomatic identity number No: 31/2013/20/003140 below) b) Yemeni passport number 02117777 issued on 8.11.2005 under name Ahmed Ali Abdullah Al-Ahmar c) Yemeni passport number 06070777 issued on 3.12.2014 under name Ahmed Ali Abdullah Al-Ahmar. Address: United Arab Emirates. Other information: Has played a key role in facilitating the Houthi military expansion. Has engaged in acts that threaten the peace, security, or stability of Yemen. Ahmed Saleh is the son of the former President of the Republic of Yemen, Ali Abdullah Saleh (YEi.003). Ahmed Ali Abdullah Saleh comes from an area known as Bayt Al-Ahmar, which lies some 20 kilometres southeast of the capital, Sana'a. Diplomatic identity card No: 31/2013/20/003140, issued on 7.7.2013 by the United Arab Emirates' Ministry of Foreign Affairs under name Ahmed Ali Abdullah Saleh; current status: cancelled. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5895854. Date of UN designation:14.4.2015 (amended on 16.9.2015). Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ahmed Ali Saleh has been working to undermine President Hadi's authority, thwart Hadi's attempts to reform the military, and hinder Yemen's peaceful transition to democracy. Saleh played a key role in facilitating the Houthi military expansion. As of mid-February 2013, Ahmed Ali Saleh had issued thousands of new rifles to Republican Guard brigades and unidentified tribal shaykhs. The weapons were originally procured in 2010 and reserved to purchase the loyalties of the recipients for political gain at a later date. After Saleh's father, former Republic of Yemen President Ali Abdullah Saleh, stepped down as President of Yemen in 2011, Ahmed Ali Saleh retained his post as commander of Yemen's Republican Guard. A little over a year later, Saleh was dismissed by President Hadi but he retained significant influence within the Yemeni military, even after he was removed from command. Ali Abdullah Saleh was designated by the UN under UNSCR 2140 in November 2014.